DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        JOSHUA GUTIERREZ,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-392

                          [October 21, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Deborah Carpenter-Toye, Judge; L.T. Case Nos. 19-
38805TC20A and 20-36AC10A.

   Gordon Weekes, Public Defender, and Shane Michael McGlashen and
Bernadette C. Guerra, Assistant Public Defenders, Fort Lauderdale, for
appellant.

  Ashley Moody, Attorney General, Tallahassee, and Jessica L.
Underwood, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

CONNER, C.J., FORST and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.